Citation Nr: 0605598	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for 
hypertriglyceridemia/elevated triglycerides.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for myocardial 
infarction related to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The issues of entitlement to service connection for coronary 
artery disease and myocardial infarction related to diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's hyperlipidemia and 
hypertriglyceridemia/elevated triglycerides are not 
disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A chronic disability as a result of hyperlipidemia 
incurred in or aggravated by active service is not shown.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A chronic disability as a result of 
hypertriglyceridemia/elevated triglycerides incurred in or 
aggravated by active service is not shown.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in February and March 2001.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations of the issues addressed in this 
decision.  The duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

The Court has held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. In the 
absence of proof of a present disability, there can be no 
valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  VA has noted in public documents that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  VA statutes specifically provide that 
service connection may be granted for a "disability" 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110.

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes findings of 
hyperlipidemia and hypertriglyceridemia/elevated 
triglycerides.  The Board notes, however, that hyperlipidemia 
and hypertriglyceridemia/elevated triglycerides are not 
disabilities for VA compensation purposes.  Nor is there any 
evidence of a chronic disability having been incurred as a 
result of these matters.  The Court has held that, in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Board finds 
entitlement to service connection for hyperlipidemia and 
hypertriglyceridemia/elevated triglycerides must be denied as 
a matter of law.


ORDER

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to service connection for 
hypertriglyceridemia/elevated triglycerides is denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in February and March 2001.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends, in essence, that his 
coronary artery disease and myocardial infarction were either 
caused or aggravated by his service-connected diabetes 
mellitus.  At his August 2005 personal hearing the veteran's 
service representative asserted that these disorders may have 
been incurred as a result of the veteran's service-connected 
post-traumatic stress disorder (PTSD).  Private medical 
records show the veteran incurred a myocardial infarction in 
January 1994 and that catheterization revealed occlusion of a 
large diagonal branch of the left anterior descending artery.  
Records show he had a long history of cigarette smoking and 
episodes of elevated blood sugar during hospitalization in 
January 1994.  Reports showing diagnoses of diabetes mellitus 
without opinion as to etiology were first provided in 
approximately October 1998.  In statements in support of the 
claim Dr. W.G., the veteran's former family physician, 
provided his opinion that the present heart disability and 
coronary artery disease were more likely than not caused by 
diabetes.  No rationale for this opinion, however, was 
provided.

A VA diabetes mellitus examination in January 2004, in 
essence, confirmed the diagnosis of diabetes mellitus.  The 
Board notes, however, that although the examiner discussed 
the chronological history of events leading to the diagnosis 
and treatment for this disability, no opinion as to the date 
of onset was provided.  A January 2004 VA heart examination 
noted diabetes mellitus was first diagnosed in 1994, but that 
it was unknown if elevated blood sugar at the time of the 
veteran's heart attack was due to stress or if he had 
diabetes prior to 1994.  The examiner noted that it was 
"possible but there was no [way he] could prove or 
disprove" it.  It was presumed that the veteran's coronary 
artery disease was partially contributed by diabetes.  In 
light of the January 2004 VA cardiologist's uncertainty as to 
the date of onset of the veteran's diabetes mellitus and the 
significance as to whether these matters were caused or 
possibly to a more limited extent were aggravated by the 
service-connected disability, the Board finds additional 
medical expert opinions are required prior to appellate 
review.

VA law provides that a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be considered service connected.  38 C.F.R. § 3.310 (2005).  
When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Accordingly, these matters are REMANDED for the following:  

1.  The veteran's claims file should be 
returned to the January 2004 VA diabetes 
mellitus examiner for a specific opinion 
as to the date of onset of the veteran's 
diabetes mellitus.  Thereafter, the 
January 2004 cardiologist should be 
allowed an opportunity to provide an 
additional opinion as to etiology.  

If either of these examiners are 
unavailable the requested opinions should 
be obtained from other appropriate 
medical specialists.  Any opinions 
provided should be expressed in terms 
such as whether there is at least a 
50 percent probability or greater that 
the present disabilities were either 
caused or aggravated by a service-
connected disorder (i.e., diabetes 
mellitus or PTSD).  To the extent 
possible, for opinions based upon 
aggravation an estimate of the degree of 
disability existing prior to the 
aggravation should be provided.  

All indicated tests and studies are to be 
performed.  Prior to any examination, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
their reports.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


